IV/7-/¥
                               ELECTRONIC RECORD




COA#       11-12-00326-CR                        OFFENSE:        OTHER CRIMINAL


           Ammie Lucille Smith v.
STYLE:     The State of Texas                    COUNTY:         Midland

COA DISPOSITION:      AFFIRMED                   TRIAL COURT: County Court at Law No. 2


DATE: 08/07/14                   Publish: NO     TC CASE #:      CR137834




                        IN THE COURT OF CRIMINAL APPEALS



          Ammie Lucille Smith v.
STYLE:    The State of Texas                          CCA#:       PD-1417-14

         PRO 5E                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          %&fUi*!>                                    JUDGE:

DATE:       /%Jio/?D/<f                               SIGNED:                       PC:

JUDGE:             A ZL^X                             PUBLISH:                      DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD